DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 6/25/2021 has been entered. Claims 1-13 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection previously set forth in the non-final Office Action mailed 4/12/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites wherein the droplet storage chamber is in a U-shaped structure … and the inlet chamber extends into an interior of the droplet storage chamber,” however, the specification does not provide support for this limitation. The specification does provide support for the droplet storage chamber being in a U-shaped structure, interior of the droplet storage chamber. As the droplet storage chamber’s shape is defined as being a U-shaped structure the inlet chamber does not extend into an interior of the droplet storage chamber as the interior of the droplet storage chamber is only the part which has the U-shaped structure and as such the positioning of the inlet chamber is not in the interior of the droplet storage chamber, but rather extends between two sides of the U-shaped structure of the droplet storage chamber. Claims 2-13 are rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Application Publication No. 2015/0267246, hereinafter Baround.
Regarding claim 1, Baround teaches a droplet digital PCR chip (paragraph [0016]), comprising: at least one chip unit (item 1), wherein each chip unit comprises a chip body formed by bonding a top piece and a bottom piece (paragraph [0066]) and the chip body is internally provided with an inlet chamber (items 110 and 111), a droplet storage chamber (item 13), and an injection hole (item 10), wherein the injection hole connects with the inlet chamber (figure 1), a plurality of droplet generating channels (item 12) are disposed between the inlet chamber and the droplet storage chamber (figure 1), a height of each of the droplet generating channels is smaller than a height of the droplet storage chamber (figure 2), an 
Regarding claim 2, Baround teaches wherein the chip further comprises an oil outlet chamber (paragraph [0071]) and an oil outlet hole (item 14), and the oil outlet chamber is connected to the droplet storage chamber through a plurality of oil outlet channels (labeled in figure below).

    PNG
    media_image1.png
    598
    686
    media_image1.png
    Greyscale

Regarding claim 3, Baround teaches wherein the oil outlet chamber is disposed on an outer side of the droplet storage chamber (figure 1).
Regarding claim 4, Baround teaches wherein the chip is provided with a bubble storage groove (labeled in figure below), and the bubble storage groove is connected with the droplet storage chamber (item 13) through at least one bubble channel (labeled in figure below) (figures 10 and 11).

    PNG
    media_image2.png
    707
    852
    media_image2.png
    Greyscale

Regarding claim 5, Baround teaches wherein an injection flow channel (item 11) is disposed between the injection hole and the inlet chamber (figure 1), the injection flow channel extends a flowing time of injection fluid from the injection hole to the inlet chamber (intended use MPEP § 2114 (II)), and balances a pressure when the injection fluid enters into the droplet generating channel (intended use MPEP § 2114 (II)).
Regarding claim 6, Baround teaches wherein the droplet storage chamber is divided into a left arm (item 832) and a right arm (item 835), the left arm and the right arm are disposed on two sides of the chip respectively (figure 10), the inlet chamber is disposed between the left arm and the right arm (figure 10), and a plurality of droplet generating channels are parallelly disposed between the inlet chamber and two arms (figure 10).
Regarding claim 7, Baround teaches wherein the droplet generating channels between the inlet chamber and the droplet storage chamber is disposed according to a pressure changing in the inlet channel (intended use MPEP § 2114 (II)), intervals between the droplet generating channels are small at a far end of the inlet chamber from the injection hole (using every one of item 12 at the far end), and the intervals increases gradually to a near end of the inlet chamber from the injection hole (using every other one of item 12 at the closer end), so that the pressure in each of the droplet generating channels is basically consistent (intended use MPEP § 2114 (II)).

Regarding claim 12, Baround teaches wherein droplets are laid in a single layer array in the droplet storage chamber of the chip (paragraph [0088]), and the droplets remain stable after a reaction or a detection (intended use MPEP § 2114 (II) and taught in paragraphs [0095]-[0096]).
Regarding claim 13, Baround teaches wherein the chip comprises a plurality of chip units, and the chip units are parallelly arranged (figure 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baround.
Regarding claim 9, Baround teaches all limitations of claim 1; however, Baround fails to teach a circular chamfer is disposed at an end of the droplet generating channel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make a circular chamber at an end of the droplet generating channel, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, MPEP 2144.04 (IV)(B).  

Claim 9 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Baround in view of United States Application Publication No. 2013/0078164, hereinafter Baround2013.
Regarding claim 9, Baround teaches all limitations of claim 1; however, Baround fails to teach a circular chamfer is disposed at an end of the droplet generating channel.
Baround2013 teaches a droplet generating structure which has a circular chamfer disposed at an end of the droplet generating channel (Baround2013, figure 5).
Examiner further finds that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined the elements as claimed by known methods (e.g., using a circular chamfer disposed at an end of the droplet generating channel), and that in combination, each element merely would have performed the same function as it did separately (i.e., forming droplets), and an ordinarily skilled artisan would have recognized that the results of the combination were predictable.  
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to combine the droplet forming structure of reference .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baround in view of United States Application Publication No. 2013/0217103, hereinafter Bauer.
Regarding claim 10, Baround teaches all limitations of claim 1; however, Baround fails to teach at least one vent hole provided on the upper surface of the droplet storage chamber.
Bauer teaches a system with a vent opening in a reservoir so that air can be vented from the device as liquid is introduced (Bauer, paragraph [0071]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added at least one vent hole provided on the upper surface of the droplet storage chamber because it would allow for air to be vented from the device as liquid is introduced (Bauer, paragraph [0071]).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baround in view of United States Application Publication No. 2005/0272169, hereinafter Griffin.
Regarding claim 11, Baround teaches all limitations of claim 1; however, Baround fails to teach a silicone plug is disposed at an inlet of the injection hole.
Griffin teaches a device for analysis in which fill ports are covered by a silicone layer so that by a syringe needle, fluid can be introduced into the device and the removal of the needle reseals the device to maintain a fluid-tight integrity of the device (Griffin, paragraph [0039]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a silicone plug at the inlet of the injection hole because it would allow for a syringe needle to introduce fluid into the device and the removal of the needle reseals the device to maintain a fluid-tight integrity of the device (Griffin, paragraph [0039]). 

Response to Arguments
Applicant's arguments filed 6/25/2021 have been fully considered but they are not persuasive.
Regarding applicant’s argument regarding the limitations that Griffin doesn’t teach, specifically regarding the U-shaped structure, with the inlet chamber extending into and interior of the droplet storage chamber and the density of the droplet generating channels gradually increases is not found persuasive, see the rejection above regarding a detailed claim mapping regarding these limitations. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that droplet generating channels can be disposed on a top of and along two sides of the inlet chamber) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798